MERRILL LYNCH LIFE INSURANCE COMPANY Merrill Lynch Life Variable Life Separate Account II Supplement Dated May 1, 2010 to the Prospectuses For PRIME PLAN I (Dated May1, 1993) PRIME PLAN II (Dated May1, 1993) PRIME PLAN III (Dated May1, 1993) PRIME PLAN IV (Dated May1, 1998) PRIME PLAN VI (Dated January2, 1991) PRIME PLAN 7 (Dated April30, 1991) PRIME PLAN INVESTOR (Dated April30, 1991) DIRECTED LIFE (Dated January2, 1991) DIRECTED LIFE 2 (Dated April30, 1991) Please note the following changes: Name Change: Subject to regulatory approval, on or about July 1, 2010 Merrill Lynch Life Insurance Company will change its name to: Transamerica Advisors Life Insurance Company.Upon approval of the name change, all references in your respective prospectus(es) to Merrill Lynch Life Insurance Company should be changed to: Transamerica Advisors Life Insurance
